DETAILED ACTION
This office action is in response to applicant’s amendments filed on 07/27/2021.
Currently claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the examiner would like to respond to applicant’s argument on a limitation after amendments.
Item #1 –
A. Issue raised by the applicant – Regarding claim 1, the applicant argued on pages 3-4 of ‘Remarks’, “Independent claim 1 has been amended to define over the Examiner's interpretation of FIG. 3 of Park to more particularly point out and distinctly recite, inter alia, ". . . a first-layer power supply line disposed on the substrate in a peripheral area which does not display an image, the peripheral area surrounds a display area in which an image is displayed. . . .". The applicant continued, “In contrast, region II corresponding to the recited "peripheral area" does explicitly display an image and thus Region II does not meet the claim limitation of amended independent claim 1, which recites, inter alia, " a first-layer power supply line disposed on the substrate in a peripheral area which does not display an image, the peripheral area surrounds a display area in which an image is displayed . . . .".
B. Applicable rule – factual inquiries set forth in Graham v. John Deere Co. and broadest reasonable interpretation.
peripheral area which does not display an image, the peripheral area surrounds a display area”, the examiner used a new secondary art Shin, which teaches the amended claim in conjunction with Park. See Claim 1 rejection. There is a very good motivation for a person with ordinary skill in the art to combine Park and Shin, i.e., the arrangement would allow the display region to be fully dedicated to display which would maximize the effective display area.
D. Conclusion – Thus the combination of Park and Shin teaches the limitations of amended claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0035809 A1 (Park) and further in view of US 2017/0141352 A1 (Shin).
Regarding claim 1, Park discloses, a display apparatus, comprising: a substrate (110; Fig. 3; [0043]; i.e. substrate); 

a first insulation layer (250; Fig. 3; [0058]; i.e. first insulating layer) on the substrate (110, including some intervening layers) on which the first-layer power supply line (280) is disposed; 

    PNG
    media_image1.png
    524
    882
    media_image1.png
    Greyscale

a second-layer power supply line (portion of 350 that is located on the left side, touching layer 280 and just stepping up over layer 330; Fig. 3; [0060]; i.e. part of first electrode 350) disposed on (with intervening layer) the first insulation layer (250) and the first-10layer power supply line (280), and contacting the first-layer power supply line (280) (Fig. 3; [0059] – [0060]); 
a second insulation layer (330; Fig. 3; [0060]; i.e. second insulating layer) on the first insulation layer (250) on which the second-layer power 
a light emitting structure (as designated in Fig. 3) disposed on the second insulation layer (330) and comprising a first electrode (410; Fig. 3; [0071]; i.e. second electrode), a light emitting layer (390; Fig. 3; [0071]; i.e. emission layer) and a second electrode (portion of first electrode 350 that is located on the right side below the emission layer 390) which is electrically connected to 15the second-layer power supply line (portion of first electrode 350 that is located on the left side) (Fig. 3; [0059] – [0060]). 
Note: The designation of two sides of first electrode 350 as second-layer power supply line and second electrode is reasonable since they are supposed to be electrically connected anyway.
But Park fails to teach explicitly, first-layer power supply line disposed in a peripheral area which does not display an image, the peripheral area surrounds a display area in which an image is displayed; 
However, in analogous art, Shin discloses, first-layer power supply line (350; Fig. 2; [0113]; i.e. first power supply voltage line) disposed in a peripheral area (20; Fig. 2; [0113]; i.e. peripheral region) which does not display an image (since image can be displayed in the display region 10 through the display structure e.g., organic light-emitting diode, liquid crystal, etc.; [0108]),


    PNG
    media_image2.png
    489
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    367
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Shin before him/her, to modify the teachings of first power supply line on a light emitting display as taught by Park and to include the teachings of first power supply line on peripheral region that surrounds the display area as taught by Shin since the arrangement would allow the display region to be fully dedicated to display which would In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 15, Park teaches, the display apparatus of claim 1, further comprising:  
25a buffer layer (130; Fig. 3; [0050]; i.e. buffer layer) disposed on the substrate (110);  DY6091US/LJ34 LO-201801-048-1-USO 
21C1066USa circuit part active pattern (150; Fig. 3; [0052]; i.e. first active pattern) of a circuit part thin film transistor (TR1) disposed on the buffer layer (130) in the peripheral area (left side of Region II including driving transistor TR1, as designated by the examiner; Fig. 3; [0058]); 
Note: Park designated Region II as the Display region. However, it can be divided into two sub-regions IIA and IIB. Sub-region IIA can be a circuit part or peripheral region including CAP and TR1. Sub-region IIB can be a true Display Region 

    PNG
    media_image1.png
    524
    882
    media_image1.png
    Greyscale

a gate insulation layer (170; Fig. 3; [0053]; i.e. insulating interlayer) disposed on the buffer layer (130) on which the circuit part active pattern (150) is disposed (Fig. 3; [0052] - [0053]);  
5a gate pattern (pattern including first gate electrode 180; Fig. 3; [0054]) disposed on the gate insulation layer (170), and 
comprising a gate electrode (180; Fig. 3; [0054]; i.e. first gate electrode - only component of the gate pattern) of the circuit part thin film transistor (TR1); 
an insulating interlayer (210; Fig. 3; [0051]; i.e. gate insulating layer) disposed on the gate insulation layer (170) on which the gate pattern (pattern including first gate electrode 180) is disposed; and 
Note: The examiner interpreted the claim as the insulating interlayer disposed on the gate insulation layer and 
a first data pattern (combination of 230 and 280; Fig. 3; [0043], [0051]; i.e. second capacitor electrode and power supply electrode) disposed on the insulating interlayer (210; a portion 230 of first data pattern is disposed on 210), and comprising the first-10layer power supply line (280).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Shin as applied to claim 1 and further in view of US 2017/0110521 A1 (Park2).
Regarding claim 2, the combination of Park and Shin fails to teach explicitly, the display apparatus of claim 1, further comprising: a circuit part thin film transistor disposed in a circuit part area which is between the first-layer power supply line and the display area, and wherein the second-layer power supply line extends to the circuit part area.
However, in analogous art, Park2 discloses, the display apparatus of claim 1, further comprising: a circuit part thin film transistor (transistor in driving area SA; Fig. 11; [0074]; as designated on Fig. 11) disposed in a circuit part area (driving area SA; Fig. 11; [0074]) which is between the first-layer power supply line (160; Fig. 11; 
wherein the second-layer power supply line (310; Figures 10 and 11; [0082]; i.e. connection electrode) extends to the circuit part area (driving area SA).

    PNG
    media_image4.png
    367
    748
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Shin and Park2 before him/her, to modify the teachings of a light emitting display apparatus as taught by Park and to include the teachings of the placement of driving transistors relative to power line and the display area as taught by Park2 since the arrangement would allow the display region to be fully dedicated to display and the driving transistors and the power supply lines being located in the periphery which would maximize the effective display area. Absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Park2 while forming a light emitting display of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
25
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Shin as applied to claim 15 and further in view of US 2017/0110521 A1 (Park2).
Regarding claim 17, the combination of Park and Shin fails to teach explicitly, the display apparatus of claim 15, wherein the second-layer power supply line is overlapped with the circuit part thin film transistor.  
However, in analogous art, Park2 discloses, the display apparatus of claim 15, wherein the second-layer power supply line (310) is overlapped with the circuit part thin film transistor (transistor in driving area SA; Fig. 11; [0074], [0082]).  

    PNG
    media_image4.png
    367
    748
    media_image4.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Allowable Subject Matter
Claim 16 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 16, the closest prior art, US 2016/0035809 A1 (Park), in combination with US 2017/0141352 A1 (Shin) and US 2017/0110521 A1 (Park2), fails to disclose, “the display apparatus of claim 15, further comprising: a third insulation dam disposed on the buffer layer, and contacting the gate insulation layer and the insulating interlayer”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2016/0172506 A1 (Kim) - A display substrate is demonstrated including a base substrate, a semiconductor active layer disposed on the base substrate, a gate insulating layer disposed on the semiconductor active layer, a first conductive pattern group disposed on the gate insulating layer and including at least a gate electrode, a second conductive pattern group insulated from the first conductive pattern group and including at least a source electrode, a drain electrode, and a data pad.
2. US 2016/0181333 A1 (Park) - An organic light emitting display device is provided including a substrate with a light-emitting region and a transparent region, a first transistor disposed in the light-emitting region, a second transistor disposed in the light-emitting region and disposed adjacent to the first transistor, a capacitor disposed in the light-emitting region, and disposed adjacent to the first transistor, and including a first capacitor electrode and a second capacitor electrode overlapping with the first capacitor electrode, and a pixel defining layer disposed on the first transistor, the second transistor and the capacitor.
3. US 2004/0183083 A1 (Koo) - A flat panel display is presented including a thin film transistor having source/drain electrodes formed on an insulation substrate. An insulation film is formed on the insulation substrate including 
4. US 20150255017 A1 (Kim) - A display device is provided including a substrate having a display region, a plurality of pixels on the display region of the substrate, and a plurality of common power lines on the display region of the substrate and configured to supply a common power voltage to the plurality of pixels, the plurality of common power lines including first and second common power lines extending in a first direction, the second common power line being connected to the plurality of pixels arranged along the first direction, and the first and second common power lines being connected to each other in a central portion of the display region.
5. US 2005/0269942 A1 (Ahn) - An OLED apparatus including a substrate, a TFT, a scan line, a data line, a power supply line, a color filter, a pixel electrode, a light emitting layer and a counter electrode is demonstrated. The TFT is formed on the substrate. Bias voltages are applied to the TFT through the power supply line.
6. US 2005/0117105 A1 (Kang) - A flat panel display device is disclosed that includes a light-emitting layer portion including a first electrode, a second electrode, and an organic light-emitting layer between the first and second electrodes. It further includes two thin film transistors for controlling the light-emitting layer portion, a scanning signal line for supplying a scanning signal to the thin film transistor, a data signal line for supplying a data 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


10/17/2021